Citation Nr: 1707478	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an extraschedular total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to September 25, 2013.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1971 to November 1971, November 1990 to June 1991, and from March 2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran's claim for entitlement to a TDIU stems from his disagreement with the rating that was assigned to his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of this proceeding is associated with the claims file.  

The Veteran's appeal was previously before the Board in February 2013, June 2013, December 2013, November 2014, and April 2016, when it was remanded for additional development.  

During the course of the appeal, the RO, in a June 2015 rating decision, granted entitlement to a TDIU from September 25, 2013, the date the Veteran met the requirements for a schedular TDIU.  As the grant of a TDIU from September 25, 2013 does not constitute a full grant of the benefit sought, the issue of entitlement to a TDIU prior to September 25, 2013 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

For the period prior to September 25, 2013, the Veteran did not meet the schedular criteria for a TDIU, and the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  

CONCLUSION OF LAW

For the period prior to September 25, 2013, the criteria for entitlement to a TDIU on an extraschedular basis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Compliance

The Board previously remanded the Veteran's claim for additional development in February 2013, June 2013, December 2013, November 2014, and April 2016.  In February 2013, the Board remanded the Veteran's claim so that the AOJ could schedule the Veteran for a Board videoconference hearing pursuant to his request.  A hearing was subsequently held in April 2013.  

In June 2013, the Veteran's claim was remanded for the AOJ to provide the Veteran with written notice regarding the evidence necessary to establish entitlement to a TDIU, in addition to a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Board also directed the AOJ to schedule the Veteran for a VA examination to ascertain the severity of his PTSD and its effect on his employability.  Finally, if the Veteran was unemployed and seeking a TDIU, the AOJ was instructed to schedule the Veteran for any additional VA examinations needed to address the functional limitations posed by his service-connected disabilities.  In July 2013, the AOJ sent the Veteran written notice regarding establishing entitlement to a TDIU, including a VA Form 21-8940, and the Veteran was afforded a VA PTSD examination in September 2013.  The Veteran did not submit a completed VA Form 21-8940, and no other VA examinations were scheduled.  

In December 2013, the Board remanded the Veteran's claim to again provide the Veteran with VCAA notice, including a VA Form 21-8940, as the Veteran's employment history was unclear from the record.  Additionally, the AOJ was instructed to schedule the Veteran for any VA examinations needed to address the functional impact of his service-connected disabilities.  In August 2014, the AOJ sent the Veteran VCAA notice, including a VA Form 21-8940, and the Veteran was afforded a VA PTSD examination.  The Veteran did not submit a completed VA Form 21-8940, and no other examinations were scheduled.  

The Board remanded the Veteran's claim in November 2014 for the AOJ to send the Veteran a VA Form 21-8940, as the Veteran's employment history was still unclear from the record.  Additionally, the Board instructed the AOJ to schedule the Veteran for any VA examinations needed to address the functional impairments posed by the Veteran's service-connected physical disabilities.  Following the Board's remand, the AOJ sent the Veteran a VA Form 21-8940 in February 2015.  In March 2015, the Veteran was afforded VA hearing loss, hypertension, back, erectile dysfunction, general medical, and PTSD examinations.  

Finally, in its April 2016 remand order, the Board referred the Veteran's claim to the Director of Compensation for consideration of entitlement to an extraschedular TDIU.  In June 2016, the Director issued an administrative decision denying entitlement to a TDIU on an extraschedular basis prior to September 25, 2013.  The AOJ readjudicated the Veteran's claim in a June 2016 Supplemental Statement of the Case, and the case was subsequently returned to the Board for adjudication.  

As will be detailed further below, the VA examiners conducted examinations and interviews of the Veteran, and pursuant to the Board's remand instructions, the examiners offered opinions regarding the severity of the Veteran's disabilities, in addition to their impact on his occupational functioning.  Further, the examination reports are fully adequate for the purposes of determining entitlement to a TDIU prior to September 25, 2013.  Thus, in light of the above-noted history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As detailed above, the AOJ provided written notice regarding substantiating a TDIU claim in July 2013, August 2014, and February 2015.  Thus, the Board finds that with respect to the Veteran's claims for service connection and for a TDIU, VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Medical treatment records, lay statements, and a decision from the Director of Compensation regarding entitlement to an extraschedular TDIU have been associated with the record.  

Although the Veteran's employment history is still unclear from the record, the Board finds that VA has made appropriate attempts to obtain such information.  As detailed above, the AOJ sent the Veteran letters requesting additional information regarding his employment history, in addition to copies of VA Form 21-8940, in July 2013, August 2014, and February 2015.  The Veteran failed to submit a completed VA Form 21-8940 or to otherwise respond to VA's multiple attempts to obtain his employment history.  Given these facts, the Board finds that VA made reasonable efforts to obtain relevant employment information and that no further efforts are required for VA to comply with its duty to assist.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(1); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that the VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with the VA in developing evidence to support a claim).  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  During the course of the appeal, the Veteran was afforded VA examinations in July 2008, May 2011, March 2012, September 2013, August 2014, and March 2015.  The examiners reviewed the Veteran's medical records, conducted examinations and interviews of the Veteran, and offered medical opinions based on examination and interview of the Veteran, his medical history, and the examiners' clinical expertise.  The examination reports of record are therefore thorough and adequate, and particularly when considering them as a whole along with other medical evidence of record, an additional medical examination or opinion is not necessary to decide the instant claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning his claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to an Extraschedular TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration should be given to the veteran's level of education, special training, and previous work experience, and all other factors that have a bearing on the issue, but not to his age or to impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16(b), 4.18, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  


Factual Background and Legal Analysis

As set forth in various statements, the Veteran contends that his PTSD and other service-connected disabilities prevent him from securing or following any substantially gainful occupation.  

The Veteran's service-connected disabilities include PTSD, rated as 50 percent disabling as of March 20, 2008, and 70 percent disabling as of September 25, 2013; spondylosis and degenerative disc disease of the thoracic spine (low back disability), osteoarthritis of the left shoulder (left shoulder disability), and hypertension, each rated as 10 percent disabling as of July 12, 2004; erectile dysfunction associated with hypertension, rated noncompensable as of July 12, 2004; and hearing loss of the right ear, rated noncompensable as of March 18, 2011.  His combined evaluation for VA compensation purposes has been 30 percent since July 12, 2004; 60 percent since March 20, 2008; and 80 percent since September 25, 2013.  The Veteran's service-connected disabilities do not meet percentage rating standards for a schedular TDIU for the period prior to September 25, 2013, as they do not result from a common etiology or single accident, and they were not incurred in action or as a prisoner of war.  See 38 C.F.R. § 4.16(a).  

As discussed above, despite VA's multiple attempts to obtain the Veteran's complete work history, the Veteran has failed to provide any additional information, such as a completed VA Form 21-8940.  Nevertheless, based on a July 2008 VA examination report and the Veteran's statements, the Veteran worked at a textile mill from 1971 to 1978.  From 1978 to February 2008, the Veteran worked for the Alabama Power Company as a trouble shooter answering calls from people with electric power trouble.  Based on the Veteran's hearing testimony and the July 2008 VA examination report, from February 2008 to 2010, the Veteran worked for Zachary Construction Company as a "helper" in the electronics department, a construction foreman, and/or truck driver.  It is not clear from the record whether his employment at Zachary Construction Company was full-time employment.  

Based on the July 2008 VA examination report, the Veteran finished high school prior to joining the military.  There is no indication in the record of any other education or training following service.  

According to a September 2007 primary care nursing note, the Veteran had no complaints of pain, and he reported that he walked approximately one mile per day.  

As set forth in March 2008 VA primary care notes, the Veteran complained of being easily startled, making noises, and "run[ning] out screaming."  The Veteran stated that he fell into 7200 volts as a result of being startled and that he was fired from his job in February 2008.  The Veteran reported difficulty sleeping and increased memory loss.  He was noted as having no pain.  The assessments included arthritis, continue current medication.  The Veteran was referred to the mental health clinic, and according to a March 2008 mental health nursing note, he had appropriate affect and congruent mood, his behavior was calm and cooperative, and his speech was clear and coherent.  He denied suicidal or homicidal thoughts.  

The Veteran was afforded a VA PTSD examination in July 2008.  During the examination, the Veteran reported that when he worked for the Alabama Power Company, he was "irritated easily" and would become short-tempered.  He also stated that he became hyperalert with increased startle response, could not focus or concentrate, and would become "stressed out" on the job.  The Veteran reported that he retired from his position at the Alabama Power Company in 2008 and that in February 2008, while working at the Alabama Power Company, his nervousness and depression with irritability, sort temper, and feelings of isolation affected him frequently.  He also maintained that while working at Zachary Construction Company since February 2008, such symptoms affected him "every now and then."  

On examination, the Veteran was noted to, every now and then, isolate himself and be hyperalert with increased startle response.  His mood was frequently nervous with occasional depressed feelings.  His thought processes were intact, and he was able to communicate.  His orientation and memory were preserved, and his insight and judgment were intact.  The examiner gave a diagnosis of PTSD, moderate to severe, in addition to a GAF score of 50-55.  

A September 2008 VA primary care note indicates that the Veteran reported having a nightmare that resulted in him hitting his wife in the eye while he slept.  The Veteran was noted to have no pain.  The assessments included hypertension, controlled; arthritis, stable, continue medication; and depression.  

In his December 2008 notice of disagreement, the Veteran described difficulty sleeping and nightmares.  The Veteran noted the August 2008 incident during which he hit his wife in the eye during a nightmare.  He wrote that his short-term memory was getting worse daily and that he could not remember "little things," such as closing cabinet doors or where he places things.  The Veteran noted that when he stopped his truck, he often left the door open.  The Veteran wrote that he could not "deal with traffic" and that when he went out of town, either his wife or son drove.  The Veteran described needing to sit where he could see the door when he went out to eat so that he could see people entering.  The Veteran also wrote that in January 2008, when working for Alabama Power Company, a downed power line made a loud noise.  He then jumped, his foot touched the downed power line, and "was forced to retire."  According to the Veteran, his employer was "afraid [he] would jump again and get killed."  

In a May 2009 VA mental health note, the Veteran was noted to be alert and oriented.  His speech was clear and coherent, and he expressed no suicidal or homicidal thoughts.  In May 2009, the Veteran presented for a primary care follow-up.  The Veteran was noted as having no pain.  A November 2009 VA primary care note indicates that the Veteran had no complaints of musculoskeletal weakness or pain.  The assessments during both primary care visits included hypertension, controlled; arthritis, stable; erectile dysfunction; and PTSD, stable.  

According to a June 2010 VA primary care note, the Veteran reported no musculoskeletal weakness or pain aside from left thigh tenderness associated with a hematoma.  The assessments included hypertension, controlled; erectile dysfunction; and PTSD with depression.  In a February 2011 primary care note, the Veteran was noted as having no musculoskeletal weakness or pain; assessments included hypertension, controlled; erectile dysfunction; and PTSD with depression.  

The Veteran presented for a mental health appointment in April 2011.  He was noted as having severe PTSD symptoms, including daytime hypervigilance, severe nighttime hypervigilance, noise sensitivity, nightmares, nightly tossing and thrashing, intolerance of crowds, almost-daily intrusive flashbacks regarding combat, and nighttime intrusive thoughts regarding combat.  The Veteran's intrusive thoughts were triggered by television.  The Veteran was noted as being unemployed, and he felt that he could not function in a workplace.  With respect to his inability to function, irritability was a "huge factor."  On mental status examination, his mood was irritable; his affect was appropriate to mood and anxious; his thought process was logical and organized; he denied suicidal ideations, homicidal ideations, delusions, and paranoia; he was alert and oriented; and his insight and judgment were good.  He was assigned a GAF of 55.  

In a May 2011 statement, the Veteran noted that his hearing had gotten worse and that his back hurt when he rode for any length of time.  According to a May 2011 VA audio examination report, the Veteran reported that with respect to the effect of his hearing loss disability on his occupational and daily functioning, he had difficulty hearing people talk, he missed telephone calls, and he had to watch television with the volume on high.  

At a May 2011 VA spine examination, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  The pain was noted to be moderate, sharp, and intermittent.  The Veteran provided that he experienced pain one to six days per week, and that the pain would last for hours.  He reported severe weekly flare-ups of his degenerative disc disease symptoms.  The flare-ups were reported to last hours, the precipitating factors were unknown, and the alleviating factors were rest.  The Veteran reported that during flare-ups, the extent of additional limitation of motion or of other functional impairment was 80 percent.  

The examiner performed range of motion testing.  The Veteran's flexion was to 80 degrees, and his extension, lateral flexion, and lateral rotation was to 30 degrees.  There was objective evidence of pain on active range of motion testing.  The Veteran was noted to be unemployed.  With respect to functional effects of the Veteran's low back disability, the Veteran reported that any strenuous activity limited his range of motion of the spine and caused pain.  The examiner indicated that the Veteran's back disability posed no limitation to walking.  

In August 2011, January 2012, August 2012, and April 2013 VA primary care notes, the Veteran was noted as having no musculoskeletal weakness or pain.  The assessments included hypertension; erectile dysfunction; and PTSD with depression.  Aside from a notation that the Veteran's blood pressure was low the morning of his January 2012 primary care visit, these primary care treatment records indicate that the Veteran's hypertension was controlled.  

The Veteran was afforded a VA PTSD examination in March 2012.  The Veteran reported that he was unemployed, that he was having marriage difficulty at times, and that he had given his wife a black eye when he awakened suddenly from a disturbing dream.  The Veteran denied having friends, but he was noted to have positive social interaction skills.  The Veteran's PTSD symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  According to the examiner, the Veteran's symptoms and functional impairment due to PTSD appeared to have worsened since his previous VA PTSD examination.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner assigned a GAF score of 58.  

In a June 2012 statement, the Veteran described having panic attacks when startled by people, loud noises, barking dogs, or thunder.  According to the Veteran, he would jump and scream uncontrollably.  The Veteran wrote that people would get mad at him because he asks the same questions repeatedly, gets mad easily, and talks too loud.  The Veteran described difficulty sleeping due to jumping a lot, becoming easily startled, and having nightmares.  The Veteran maintained that he was unemployed and could not work due to his mood swings.  The Veteran wrote that he took medication to help himself calm down, three different medications for blood pressure, and medication for diabetes mellitus.  

According to an August 2012 mental health nursing note, the Veteran was alert and oriented, his mood was anxious, and his affect was congruent.  He stated that he was still experiencing some anxiety, and he reported sleep disturbances due to nightmares approximately three times per week.  According to the Veteran, his wife slept with a pillow between them because she was afraid that he was going to hit her during his sleep.  The Veteran received a negative depression screening.  A February 2013 depression screen was positive; the Veteran reported having little interest or pleasure in doing things more than half of the days, in addition to feeling down, depressed, or hopeless more than half of the days.  

At the April 2013 hearing, the Veteran described jumping at night while trying to sleep, having nightmares, checking the back door multiple times to make sure it is locked, difficulty being in crowds, and being easily startled by others.  The Veteran stated that he had a temper and that he has had suicidal or homicidal thoughts but has not acted on them.  With respect to his work history at Alabama Power Company, he stated that he was "troubled" and "called out at night."  The Veteran described the power line incident and said that the power line was laying on the ground, and when he was observing the area, he "kind of walked up to it, and it popped, and [he] flipped backwards."  According to the Veteran, the power company and/or the police said that he stepped on the line, an ambulance was called, and he was released from the hospital after a day because nothing was "wrong."  The Veteran subsequently received a phone call from his employer, during which he was informed that his employment was being terminated.  

The Veteran testified that he did not believe he was terminated based on anything that occurred prior to the power line incident.  According to the Veteran, he did not have any work-related problems, he "did the job," and he got along well with his co-workers and supervisors.  The Veteran stated that he did not have any problems with his co-workers or his supervisors, and he added that the day before the power line incident, he had an evaluation.  

The Veteran was asked if he worked after 2008, and he replied that he did not.  His representative indicated that the Veteran had told him of other employment, and the Veteran stated that he worked as a construction foreman for about a year and a half, but that he had issues with depression two or three times a week and issues with impulse control.  The Veteran was asked to clarify when he was employed at the construction job, and the Veteran responded that he worked as a truck driver from 2008 to 2010.  According to the Veteran, he was laid off from the position.  He stated that the job "ended" and he did not want to travel, so he was not offered a position.  The Veteran stated that he got along "pretty good" with co-workers during this time, but added that he did not have much interaction with others given the nature of the position.  The Veteran also testified that he had a few friends, but overall, he did not did not have much social interaction.  

In an August 2013 statement, the Veteran stated that he was having a difficult time with the "every day events of life," noting that he was easily-agitated and could not stand to be around crowds.  He also wrote that these symptoms were getting worse.  

The Veteran was afforded a VA PTSD examination in September 2013.  The Veteran reported martial problems due to his anger issues and nightmares.  The Veteran maintained that he had nightmares approximately four times per week.  The Veteran reported minimal social interaction with others, which he attributed to his continuing symptomatology and irritability.  The examiner noted that the Veteran's social skills were intact.  The Veteran continued to be unemployed, and he endorsed intermittent but continuing suicidal ideation, as frequently as twice per week.  According to the examination report, the Veteran's PTSD symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner assigned a GAF score of 51.  

In an October 2013 statement, the Veteran noted that his combined evaluation for compensation purposes was 70 percent and that he therefore met the criteria for a TDIU.  The Veteran wrote that he "simply cannot work," either in a sedentary or physical capacity, due to his service-connected disabilities.  According to the Veteran, he was unable to concentrate or focus long enough on any assigned tasks.  

According to an August 2014 VA PTSD examination report, the Veteran reported that he attended church but denied social relationships other than with family members.  The Veteran added that when he attends church, he sits where he can watch everyone come in, and he is the first to leave because he is afraid that someone is going to "get him," and he does not trust others.  The Veteran stated that he is happy when he is by himself.  With respect to employment, the Veteran reported that he retired/was "let go" from Alabama Power Company for being "at risk" after he dove for cover after a power line exploded.  He denied other work-related problems. According to the Veteran, the day before the power line incident, his boss "called [him] out" and gave him a good progress report.  The Veteran noted that his job allowed him to work alone most of the time, and he stated that he "really liked" and "enjoyed" his job.  His symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; difficulty in establishing and maintaining effective work and social relationships.  On examination, the Veteran was alert and oriented.  The Veteran described his mood as "real moody," and the examiner noted that objectively, his mood appeared dysthymic during the examination.  The Veteran's affect was mildly restricted and anxious.  The Veteran reported some suicidal ideation but denied intent or plan.  His though process was logical and organized, and his thought content was relevant and non-psychotic.  His attention/concentration and recent memory were noted to be mildly impaired.  His judgment and insight were both good, and his abstraction ability was intact.  

According to the examiner, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  With respect to the impact of his psychiatric symptoms on both physical and sedentary employment, the examiner opined that the Veteran's avoidance and hyperarousal symptoms would have a moderately adverse effect on relationship with co-workers and the general public.  The examiner opined that the Veteran's mildly-impaired concentration and recent memory would likely create only mild reductions in efficiency.  As for the impact of the Veteran's disability on his attendance, the examiner opined that avoidance and arousal symptoms would increase absences in work that involved significant contact with other people.  However, the Veteran's symptoms would not likely affect attendance in positions that allowed him to work independently and mostly alone.  With respect to general productivity, the examiner provided that overall, the impact of the Veteran's symptoms would depend on the work environment.  The examiner stressed that he mostly likely would do well in positions that allowed him to work independently and alone but that productivity would be reduced in positions that involved close supervision and required a significant amount of interaction with others.  According to the examiner, it was less likely than not that the Veteran's PTSD symptoms alone would prevent him from securing and maintaining substantial gainful employment.  The examiner indicated that it was outside of the scope of her practice to address the impact of the Veteran's non-psychiatric service-connected medical conditions on occupational functions.  

The Veteran was afforded several VA examinations in March 2015.  According to a shoulder and arm conditions examination report, the examiner noted that the Veteran was being treated with an anti-inflammatory agent for his left shoulder arthritis and that the condition has gotten better.  The Veteran reported that flare-ups impacted the function of his shoulder and/or arm by preventing him from lifting weights.  Based on range of motion testing, the Veteran was noted to have less movement than normal at the left shoulder, in addition to pain on movement.  The Veteran's muscle strength testing was normal.  The examiner provided that the Veteran's left shoulder disability impacted his ability to work.  Specifically, the examiner opined that the Veteran's left shoulder disability would prevent him from being able to obtain and maintain gainful employment requiring heavy lifting and repetitive overhead activities.  However, the examiner noted that the Veteran's left shoulder disability would not prevent him from obtaining and maintaining sedentary or light physical employment.  With respect to light physical employment, the examiner provided that due to his left shoulder disability, he would require the ability to take breaks every fifteen to thirty minutes, and any overhead lifting would need to be limited to approximately five pounds.  

According to a back examination report, the Veteran described an inability to get comfortable, and he stated that due to his back disability, he would have to get out of the car and stretch every three to four hours.  The Veteran reported flare-ups of his low back disability following sitting for too long or doing yard work.  The examiner performed range of motion testing.  The Veteran's forward flexion was to 80 degrees, and his extension, lateral flexion, and lateral rotation was to 30 degrees.  With respect to functional loss, the examiner provided that the contributing factors of the Veteran's low back disability were less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examiner opined that the Veteran's back disability did impact his ability work.  Specifically, because the Veteran's disability prevented repetitive heavy lifting, prolonged sitting, running, jumping, stooping, bending, and walking, it would prevent him from obtaining and maintaining gainful employment of a strenuous (i.e., heavy physical) nature.  Additionally, the examiner opined that the Veteran would not be able to maintain employment for which he was trained (lineman).  However, the examiner also opined that the Veteran's low back disability would not prevent obtaining and maintaining gainful employment of a sedentary nature, provided that the Veteran had the ability to change his position as-needed.

With respect to the Veteran's hearing loss, he was noted to have bilateral sensorineural hearing loss.  Based on puretone threshold testing, the Veteran's average decibel value for frequencies between 1000 Hz and 4000 Hz was 47.5 in his service-connected right ear.  The examiner opined that the Veteran's hearing loss did not impact ordinary conditions of daily life, including his ability to work.  

The examiner opined that the Veteran's hypertension did not impact his ability to work, as it would not prevent the Veteran from obtaining and maintaining gainful employment of a heavy physical, light physical, or sedentary nature.  Specifically, the Veteran's hypertension was well-controlled, and there was no indication that the Veteran had developed any complications related to his hypertension.  With respect to the Veteran's erectile dysfunction, he reported an inability to obtain an erection.  The examiner opined that the Veteran's erectile dysfunction did not his impact his ability to work in a sedentary, light physical, or heavy physical occupation.  

Overall, the examiner opined that the Veteran's service-connected non-psychiatric conditions would less likely than not render him unable to secure and maintain substantially gainful employment of a sedentary nature, provided certain criteria could be met for the back and shoulder conditions, such as position changes as needed.  However, the Veteran's service-connected low back and left shoulder disabilities would at least as likely as not render him unable to secure and maintain substantially gainful employment of a heavy physical nature.  

Based on a March 2015 PTSD examination report, the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  The examiner noted that with respect to occupational history, the Veteran has an exaggerated startle response, which has caused him to lose employment after stepping on an active power line due to popping and loud noises, which caused him to jump or move around.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and the ability to perform occupational tasks, but only during periods of significant stress, or, symptoms that are controlled by medication.  The examiner noted that the Veteran required continued therapy and medication management and that he might need time off due to episodic flare-ups of anxiety and depression symptoms.  

In June 2016, the VA Director of Compensation Service issued an administrative decision denying entitlement to an extraschedular TDIU prior to September 25, 2013.  The Director referenced the March 2012 VA examination report, which showed evidence of occupational and social impairment with reduced reliability and productivity on account of the Veteran's PTSD.  However, the Director found that there was no evidence that the Veteran's low back, left shoulder, hypertension, and hearing loss disabilities had a negative impact on his employment.  

When considering the Veteran's service-connected disabilities and their impact on his occupational functioning, the evidence is against a finding that the Veteran's was precluded him from securing or following a substantially gainful occupation prior to September 25, 2013.  Although the Veteran has maintained that his service-connected disabilities prevented him from doing so, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the VA examination reports and VA treatment records offer the strongest and most persuasive evidence regarding the impact of the Veteran's service-connected disabilities on his occupational functioning prior to September 25, 2013.  

As documented above, the July 2008 examiner gave a GAF score of 50-55 and characterized the Veteran's PTSD as "moderate to severe," and the March 2012 examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity and assigned a GAF score of 58.  The March 2012 examiner also noted that the Veteran's PTSD caused difficulty in establishing and maintaining effective work and social relationship and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Board also acknowledges that at the July 2008 VA examination, the Veteran reported that his nervousness and depression with irritability, short temper, and feelings of isolation affected him frequently during his time working for the Alabama Power Company.  Additionally, at an April 2011 VA mental health treatment, the Veteran communicated that the felt he could not function in a workplace and that irritability was a "huge factor" with respect to his inability to function in a workplace.  However, these reports are inconsistent with portions of the Veteran's April 2013 testimony, in addition to his representations at the August 2014 VA examination.  For instance, at the hearing, when asked why he was terminated, the Veteran stated that he did not have any problems at the Alabama Power Company, that he did his job, and that he got along well with both his co-workers and his supervisors.  Similarly, at the August 2014 VA examination, the Veteran stated that he "really liked" and "enjoyed" his job at the Alabama Power Company, that he received a positive evaluation the day before the power line incident, and that the position allowed him to work alone most of the time.  Additionally, although the Veteran denied having friends at the March 2012 VA examination, the examiner also noted that he had positive social interaction skills.  

When considering this evidence along with the August 2014 VA examination report, the record indicates that for the period prior to September 25, 2013, the Veteran's PTSD symptoms, such as avoidance and arousal, might have adversely affected his ability to secure and maintain a position that involved a significant amount of interaction with others.  However, as stressed by the August 2014 examiner, his symptoms would not likely affect attendance in positions that allowed him to work independently and mostly alone.  The August 2014 examiner's opinion that the Veteran would mostly likely perform well in such position is consistent with the Veteran's representations that he did not have any problems at the Alabama Power Company, that he performed his job well, that he got along well with his co-workers and supervisors, and that he enjoyed his job at the Alabama Power Company, a position that allowed him to work alone most of the time.  It is also consistent with the Veteran's representations at the July 2008 VA examination and April 2013 hearing regarding his employment from 2008 to 2010; specifically, that he got along well with his co-workers and supervisors, and that his PTSD symptoms only affected him "every now and then."  

Additionally, while the Veteran has maintained that PTSD symptoms such as impaired concentration and memory would prevent him from being able to focus on any tasks given to him, objective medical evidence demonstrates otherwise.  For instance, at the July 2008 examination, the Veteran had intact thought processes, preserved orientation and memory, and intact insight and judgment.  According to the August 2014 examiner, the Veteran's mildly-impaired concentration and recent memory would likely only result in mild reductions in work efficiency.  

When considering each of the Veteran's service-connected disabilities, the objective medical evidence of record suggests that his service-connected disabilities, at most, might have prevented him from performing certain types of physical labor prior to September 25, 2013.  However, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities precluded him from securing or following any type of employment during this period.  

With respect to the Veteran's low back disability, the May 2011 VA back examination report provides that the Veteran reported that any strenuous activity limited his range of motion and caused pain.  The Veteran's back posed no limitation to walking.  While the Veteran reported a history of fatigue, stiffness, weakness, spasm, and pain one to six days out of the week, in addition to severe weekly flare-ups, the Board finds significant that VA treatment records dated between September 2007 and April 2013 show that the Veteran consistently reported no musculoskeletal weakness or pain, other than a notation of left thigh tenderness from a hematoma in June 2010.  Thus, the record indicates that with respect to the relevant period on appeal, the Veteran's low back disability might have had an adverse effect on his ability to perform certain types of physical labor; however, it does not establish that his low back disability symptoms would have prevented him from being able to perform, at a minimum, sedentary labor.  

In this regard, the Board has considered the Veteran's May 2011 statement that his back hurt when he "rode for any length of time."  However, as reflected in the March 2015 VA examination report, the Veteran stated that due to his back disability, he would have to get out of the car and stretch every three to four hours, and the examiner opined that the Veteran's back disability would not prevent him from obtaining and maintaining gainful employment of a sedentary nature, provided that he had the ability to change positions as needed.  

As for the Veteran's left shoulder disability, while the March 2015 VA examination report provides that the Veteran would require the ability to take breaks every fifteen to thirty minutes on account of his disability, and that any overhead lifting would need to be limited to approximately five pounds, there is no evidence of record indicating that the Veteran's left shoulder disability had such an impact prior to September 25, 2013.  As noted above, VA treatment records dated between September 2007 and April 2013 show that the Veteran consistently reported no musculoskeletal weakness or pain, other than a notation of left thigh tenderness from a hematoma in June 2010.  The Board also finds significant that none of the Veteran's statements during the relevant period suggest an inability to obtain or maintain employment on account of his left shoulder disability.  

With respect to the Veteran's right ear hearing loss disability, the May 2011 VA examination report indicates that the Veteran's hearing loss disability would have affected his ability to hear other people.  However, it does not establish that the his hearing loss prevented him from securing or following any type of employment, even when considered along with his other service-connected disabilities.  As noted in the March 2015 VA examination report, the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the Veteran's ability to work.  

As for the Veteran's remaining disabilities, hypertension and erectile dysfunction, the record does not indicate that these disabilities have had an impact on the Veteran's occupational functioning during the course of the appeal.  As set forth in the March 2015 examination report, the Veteran's hypertension was well-controlled, and he has not developed any complications of hypertension.  Similarly, the March 2015 examiner opined that the Veteran's erectile dysfunction did not impact his ability to work, and there is otherwise no indication in the record of the Veteran's erectile dysfunction having an impact on his occupational functioning.  

The Board has also considered the Veteran's occupational and educational history and acknowledges that the record suggests that for the period prior to September 25, 2013, the Veteran might not have been able to secure or follow employment for which he was trained, or employment in a field in which he has prior experience, such as lineman or construction worker.  However, he completed high school, and the objective evidence of record does not support a finding that prior to September 25, 2013, the Veteran's service-connected disabilities, when considered along with his educational and occupational history, prevented him from securing or following any type of employment.  Instead, the evidence indicates that more likely than not, the Veteran was able to secure or follow, at a minimum, sedentary or light physical employment, so long as the work did not involve significant interaction with others, and provided that he was able to take breaks for his back every few hours.  

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities prevented him from securing or following any substantially gainful employment prior to September 25, 2013.  Instead, the record indicates that at a minimum, the Veteran likely would have been able to perform sedentary work.  

The Board acknowledges and credits the Veteran's assertion that he was unable to work due to service-connected disabilities prior to September 25, 2013.  However, the Veteran's contention is outweighed by other evidence of record, particularly, the findings of the VA examiners set forth above.  See Caluza, 7 Vet. App. at 511.  As set forth above, the medical opinions of record, in addition to the Veteran's VA treatment records, support a finding that the Veteran's service-connected disabilities did not prevent him from performing all types of work; instead, he likely would have been able to perform certain types of work, including sedentary work.  

The Board does not doubt that the Veteran's service-connected disabilities had an impact on his employability prior to September 25, 2013.  However, the 60 percent schedular evaluation in effect during the relevant period contemplates significant industrial impairment resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.1.  In reviewing the evidence of record, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

For the period prior to September 25, 2013, entitlement to an extraschedular TDIU is denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


